DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant applicant is continuous application of the parent application US16037710 (now is US10838237) and the parent application US17025090 (now is US11231601).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-21 of U.S. Patent No. US 10838237.

Claim 1 of the instant application have the same subject matter of claim 1 of copending Application No. 10838237 since “a diffractive lens having a plurality of concentric rings, wherein at least one concentric ring in the plurality of concentric rings has a bicuspid prismatic structure” is similar to “a Fresnel lens having a plurality of concentric rings, wherein the plurality of concentric rings has at least one prism structure” since “a bicuspid prismatic structure” and “at least one prism structure” are obviously the same structure.
Claim 2-4 and 6-11 in of the instant application has the same subject matter of claims 2 and 8-15 of U.S. Patent No. US 10838237.

Claim 13 of the instant application have the same subject matter of claim 16 of U.S. Patent No. US 10838237 since “a diffractive lens having a plurality of concentric rings, wherein at least one concentric ring in the plurality of concentric rings has a bicuspid prismatic structure” is similar to “a Fresnel lens having a plurality of concentric rings, wherein the plurality of concentric rings has at least one prism structure”.
Claims 14-18 in of the instant application has the same subject matter of claims 17-21 of U.S. Patent No. US 10838237.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation “the prism term” cites in claims 21-23 (not in claims 19-20).  Therefore, claims 22-23 should depend on claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (US 20180231867).

    PNG
    media_image1.png
    266
    692
    media_image1.png
    Greyscale

Regard to claim 21, Gao et al. disclose an electro-active lens comprising: 
a Fresnel lens 100 comprising a first concentric ring 102 and a second concentric ring 102; 
a prism term [a number of the steps 111] having a base overlapping with the second concentric ring, the second concentric ring overlapping with a base of the prism term to form a bicuspid prismatic structure with peaks (steps 111) of different heights (from rear surface).
a second substrate 201; and 
a liquid crystal material 300 disposed between the Fresnel lens 100 and the second substrate 201.  

Regard to claim 22, Gao et al. disclose the electro-active lens, wherein the prism term is configured to direct light into a focal point of the Fresnel lens [the more steps 111 (the prism term), the better effect of converging light may be obtained; then the prism term is configured to direct light into a focal point of the Fresnel lens].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20180231867) in view Yukihiro et al. (JP WO2013168740).

    PNG
    media_image1.png
    266
    692
    media_image1.png
    Greyscale

Regard to claim 1, Gao et al. disclose an electro-active lens comprising: 
a first substrate 100; a second substrate 200; a liquid crystal material 300 disposed between the first substrate 100 and the second substrate 200; and 
a surface relief structure [a jth pattern 102 in the Fresnel lens] formed in the first substrate opposite the second substrate, 
the surface relief structure [a jth pattern 102 in the Fresnel lens] defining a diffractive lens [Fresnel lens] having a plurality of concentric rings (see Fig. 3), 
wherein 
at least one concentric ring in the plurality of concentric rings has a bicuspid prismatic structure [a number of the steps 111 with the radius of the circle in the Fresnel wave zones is defined in the following equation: ri=√(ifλ); wherein ri is the radius of the circle in the Fresnel wave zones, i is the serial number of the circle in the Fresnel wave zones (i is gradually increased along the outward direction from the center of the Fresnel wave zones), f is a focal length of the Fresnel lens, and λ is wavelength (which is typically selected to be sensitive to human eyes, such as 440 nm) [0056]].

Gao et al. fail to disclose the electro-active lens, wherein at least one concentric ring in the plurality of concentric rings is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens.

Yukihiro et al. teach the electro-active lens, wherein at least one concentric ring in the plurality of concentric rings is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens [In the calculation of the diffraction efficiency, without considering only a difference between the primary dispersion and the refractive index difference, or reduces the diffraction efficiency at the wavelength band of yellow (with 580nm) from green (with 550nm), the following wavelength band 430nm, the diffraction efficiency may decrease].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify an electro-active lens as Gao et al. disclosed, where wherein at least one concentric ring in the plurality of concentric rings is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens for effectively suppressed flare by the diffraction optical element in the imaging optical system (abstract) as Yukihiro et al. taught.

Regard to claim 5, Gao et al. disclose the electro-active lens, wherein the bicuspid prismatic structure has two peaks (steps) of different heights (from rear surface of the substrate 100).  

2.	Claims 1-3, 5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20100225834) in view of Guoqiang Li et al., “High-efficiency switchable diffractive lens”; Proc. SPIE 6310, Photonic Devices and Algorithms for Computing VIII, 63100H (8 September 2006) providing IDS (in the office action of 16/037710) and Yukihiro et al. (JP WO2013168740).

    PNG
    media_image2.png
    313
    563
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    348
    637
    media_image3.png
    Greyscale

Regard to claim 1, Li discloses an electro-active lens comprising: 
a first substrate 520/620; 
a second substrate 512/612 ; 
a liquid crystal material 510/610  disposed between the first substrate and the second substrate; and 
a surface relief structure [grooved surfaces 532/632 of the lens 528/628] formed in the first substrate opposite the second substrate, 
the surface relief structure defining a diffractive lens having a plurality of concentric rings [the Fresnel lens has a grooved surface defining a series of concentric annular rings/grooves with a common focus for all the wavelengths [0034]], 

Li fail to disclose the electro-active lens, wherein at least one concentric ring in the plurality of concentric rings has a bicuspid prismatic structure to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens.  

    PNG
    media_image4.png
    221
    961
    media_image4.png
    Greyscale

Guoqiang Li et al. teach the electro-active lens, wherein at least one concentric ring in the plurality of concentric rings has a bicuspid prismatic structure (see Figs (b)-(c)) for adjusting near-, intermediate- and distance vision (abstract).

Yukihiro et al. teach the electro-active lens, wherein at least one concentric ring in the plurality of concentric rings is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens [In the calculation of the diffraction efficiency, without considering only a difference between the primary dispersion and the refractive index difference, or reduces the diffraction efficiency at the wavelength band of yellow (with 580nm) from green (with 550nm), the following wavelength band 430nm, the diffraction efficiency may decrease].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify an electro-active lens as Li et al. disclosed, wherein at least one concentric ring in the plurality of concentric rings has a bicuspid prismatic structure for adjusting near-, intermediate- and distance vision (abstract) as Guoqiang Li et al. taught; and is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens for effectively suppressed flare by the diffraction optical element in the imaging optical system (abstract) as Yukihiro et al. taught.

Regard to claim 2, Guoqiang Li et al. teach the electro-active lens, wherein an mth concentric ring in the plurality of concentric rings has an inner radius greater than: rm=√(2mfλ0), where m is an integer greater than 1, f is a focal length of the diffractive lens, and λ0 is a design wavelength of the electro-active lens (formula 1a in page 2).  
Regard to claim 3, Guoqiang Li et al. teach the electro-active lens, wherein the bicuspid prismatic structure has a surface that is at least partially curved [at center in Fig. 1(b) with 4-level lenses and Fig. 1(c) with 8- level lenses].  

Regard to claim 5, Guoqiang Li et al. teach the electro-active lens, wherein the bicuspid prismatic structure has two peaks of different heights [at center in Fig. 1(b) with 4-level lenses and Fig. 1(c) with 8- level lenses having different heights from  bottom surface].  

Regard to claim 11, Guoqiang Li et al. teach the electro-active lens, wherein the liquid crystal material is configured to change a focal length of the electro-active lens in response to an applied voltage [in page 1, INTRODUCTION: The electroactive lens then allows the focal length to voltage controlled without bulky and inefficient mechanical movement].  

Regard to claim 12, Guoqiang Li et al. teach the electro-active lens, wherein the electro-active lens forms at least part of a lens system for at least one of spectacles, a contact lens, an intraocular lens, or an ophthalmic lens.  

3.	Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 20100225834) in view of Guoqiang Li et al., “High-efficiency switchable diffractive lens”; Proc. SPIE 6310, Photonic Devices and Algorithms for Computing VIII, 63100H (8 September 2006) providing IDS (in the office action of 16/037710) and Yukihiro et al. (JP WO2013168740) as applied to claim 1 in further view of Robb (US 5687022).

Li fails to disclose the features of claims 6-10.

    PNG
    media_image5.png
    513
    424
    media_image5.png
    Greyscale
        
    PNG
    media_image6.png
    369
    446
    media_image6.png
    Greyscale

Robb teaches lens system with a liquid lens element, wherein the Strehl ratios are 0.00-0.94 at 250-700 nm wavelength; therefore, it is obviously to form 
the electro-active lens with a Strehl ratio of greater than about 0.85 at a wavelength of about 550 nm (claim 6), and 
the electro-active lens has a Strehl ratio of greater than about 0.60 at a wavelength of about 450 nm (claim 7).
the electro-active lens has a Strehl ratio of greater than about 0.70 at a wavelength of about 450 nm (claim 8).
the electro-active lens has a Strehl ratio of greater than about 0.65 over a wavelength range of about 450 nm to about 650 nm (claim 9).
the electro-active lens has a Strehl ratio of greater than about 0.80 over a wavelength range of about 450 nm to about 650 nm (claim 10).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Li et al.] disclosed with the features of claims 6-10 for providing design forms for lens systems using a liquid lens element to achieve correction for chromatic aberration over a broad wavelength band extending from the ultraviolet region through the visible region into the near infrared region of the electromagnetic spectrum as Robb taught.

4.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oi et al. (JP 2009098644) in view of Guoqiang Li et al., “High-efficiency switchable diffractive lens”; Proc. SPIE 6310, Photonic Devices and Algorithms for Computing VIII, 63100H (8 September 2006) providing IDS (in the office action of 16/037710) and Yukihiro et al. (JP WO2013168740).

    PNG
    media_image7.png
    174
    516
    media_image7.png
    Greyscale

Regard to claim 19, Oi et al. disclose a method of manufacturing an electro-active lens, the method comprising: 
forming a surface relief structure  14 defining a diffractive lens having a plurality of concentric rings (see Fig. 3), 
disposing a second substrate 11b opposite the surface relief structure 14; and 
disposing a liquid crystal material 13 on a surface of the first substrate 11a that faces the second substrate 11b when the second substrate is disposed opposite the first substrate.  

Oi et al. fail to disclose the method of manufacturing an electro-active lens having a bicuspid prismatic structure is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens.

    PNG
    media_image4.png
    221
    961
    media_image4.png
    Greyscale

Guoqiang Li et al. teach the electro-active lens, wherein at least one concentric ring in the plurality of concentric rings has a bicuspid prismatic structure (see Figs (b)-(c)) for adjusting near-, intermediate- and distance vision (abstract).

Yukihiro et al. teach the electro-active lens, wherein at least one concentric ring in the plurality of concentric rings is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens [In the calculation of the diffraction efficiency, without considering only a difference between the primary dispersion and the refractive index difference, or reduces the diffraction efficiency at the wavelength band of yellow (with 580nm) from green (with 550nm), the following wavelength band 430nm, the diffraction efficiency may decrease].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify an electro-active lens as Oi et al. disclosed, wherein at least one concentric ring in the plurality of concentric rings has a bicuspid prismatic structure for adjusting near-, intermediate- and distance vision (abstract) as Guoqiang Li et al. taught; and is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens for effectively suppressed flare by the diffraction optical element in the imaging optical system (abstract) as Yukihiro et al. taught.

    PNG
    media_image8.png
    306
    767
    media_image8.png
    Greyscale

Regard to claim 20, Yukihiro et al. the method, wherein forming comprises at least one of molding, etching, or embossing [Surface of a transparent substrate 11 such diffraction grating layer is laminated may be a curved surface be planar. That may be a diffraction grating layer 12, 13 is joined laminated on the surface of the transparent substrate 11 is a single lens shape. The first diffraction grating layer 12, for example, may be formed having a desired concave-convex structure 121 by imprinting or the like. Further, the second diffraction grating layer 13, so as to fill the recesses of the concave-convex structure 121 after forming the first diffraction grating layer 12, the monomeric material is filled, or cured, to fill the thermoplastic resin , formed such as by molding, it may be bonded laminate].  

5.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20180231867) in view Yukihiro et al. (JP WO2013168740).

Gao et al. fail to disclose the electro-active lens, wherein the prism term is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the Fresnel lens.   

Yukihiro et al. teach the electro-active lens, wherein at least one concentric ring in the plurality of concentric rings is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens [In the calculation of the diffraction efficiency, without considering only a difference between the primary dispersion and the refractive index difference, or reduces the diffraction efficiency at the wavelength band of yellow (with 580nm) from green (with 550nm), the following wavelength band 430nm, the diffraction efficiency may decrease].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify an electro-active lens as Gao et al. disclosed, wherein at least one concentric ring in the plurality of concentric rings is configured to mitigate diffraction efficiency reductions at wavelengths higher and lower than a design wavelength of the diffractive lens for effectively suppressed flare by the diffraction optical element in the imaging optical system (abstract) as Yukihiro et al. taught.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Clarke et al. (US 20140043672) disclose an electro-active element 200 including a cholesteric liquid crystalline material 210 located between a first substrate 220 with a mostly smooth surface and a second substrate 230 with a patterned surface topography. The surfaces of the two substrates facing the cholesteric liquid crystalline material are each coated with a single optically transparent electrode 240 and 250. 
Ito (US 20170168372) discloses the electro-active lens 100 includes a first electro-active material 110 (first material or liquid crystal material) having a first refractive index and first Abbe's number and a second electro-active material 120 (second material or liquid crystal material) having a second refractive index and second Abbe's number. At least one of surfaces of each of the first electro-active material 110 and the second electro-active material 120 is a relief surface.
Popovich et al. (US 20180246354) disclose a focus-tunable lens provided without the need for patterned electrodes. For example, in one embodiment shown in FIG. 16 a focus-tunable lens comprises substrates 220,221 sandwiching the LC layer 222, which provide the LC diffractive lens and the surface relief grating 223 which provides the passive lens. The continuous electrode 224, 225 are applied to the opposing surfaces of the substrates 220,221.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871